UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 12, 2010 CRM Holdings, Ltd. (Exact Name of Registrant as Specified in Its Charter) Bermuda (State or Other Jurisdiction of Incorporation) 001-32705 98-0521707 (Commission File Number) (IRS Employer Identification No.) P.O. Box HM 2062, Hamilton HM HX, Bermuda (Address of Principal Executive Offices) (Zip Code) (441) 295-6689 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard:Transfer of Listing. On May 12, 2010, we received a letter from The Nasdaq Stock Market stating that our common shares have failed to comply with the $1.00 minimum bid price required for continued listing on The Nasdaq Global Market under Nasdaq Listing Rule 5450(a) (1). We intend to appeal the Staff’s determination.There can be no assurance that our request for continued listing will be granted; however, the appeal will stay the delisting of our common shares from The Nasdaq Global Market pending the decision of a Nasdaq listing qualification hearings panel.We intend to present a plan that includes a discussion of the actions we expect to take to regain compliance with Nasdaq Listing Rule 5450(a) (1), including a commitment to effect a reverse stock split.At the annual meeting of our shareholders held on May5, 2010, our shareholders authorized the Board of Directors to effect up to a one for ten reverse split of our common shares if necessary to maintain the listing of the common shares on The Nasdaq Global Market. Item 9.01Financial Statements and Exhibits 99.1Press Release dated May 13, 2010 99.2Letter, dated May 12, 2010, from The Nasdaq Stock Market to L. Keith Hickey, Esq. of CRM Holdings Ltd. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CRM Holdings, Ltd. /s/ James J. Scardino James J. Scardino Chief Executive Officer 3
